TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00685-CV


     Elgin Independent School District, Jodi Duron, Byron Mitchell, Angie Edmon,
 Beth Walterscheidt, Peter Bega, Juanita Valarie Neidig, J. D. Harkins, and David Glass,
                                       Appellants

                                               v.

     Elgin United EISD Parents, Jennifer Culver, Deborah Gibson, Tammy Johnston,
                              and Kellie Scott, Appellees


               FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
 NO. 1937-21, THE HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Elgin Independent School District, Jodi Duron, Byron Mitchell, Angie

Edmon, Beth Walterscheidt, Peter Bega, Juanita Valarie Neidig, J. D. Harkins, and David Glass

have filed an agreed motion to dismiss this appeal. We grant appellants’ motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Appellants’ Motion

Filed: June 16, 2022